ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 2 is allowable because the prior art of record fails to teach or suggest an imaging apparatus comprising: an user interface configured to set an imaging mode of inter-exposure zoom imaging and an end angle of view of the inter-exposure zoom imaging; and at least one processor configured to: end the exposure in the imaging element of the inter-exposure zoom imaging at least in a case where an angle of view of a zoom lens zoomed by a manual operation reaches the set end angle of view, wherein the user interface is further configured to set a target exposure time in the inter- exposure zoom imaging and an exposure time priority mode in which an exposure time in the inter-exposure zoom imaging is prioritized over the end angle of view, and the at least one processor ends the exposure of the inter-exposure zoom imaging in a case where the exposure time priority mode is set and the exposure time in the inter-exposure zoom imaging reaches the target exposure time before the angle of view of the zoom lens zoomed by the manual operation reaches the end angle of view, in combination with the other elements of the claim.  The closest prior art of record, Li teaches an automated inter-exposure zoom imaging mode in which the exposure time ends when the zoom lens reaches the end angle of view.  However, none of the cited prior art teaches an exposure time priority mode in which an inter-zoom exposure is terminated prior to the zoom lens reaching a pre-set end angle of view.  Therefore, the prior art of record fails to reasonable teach or suggest “wherein the user interface is further configured to set a target exposure time in the inter-exposure zoom imaging and an exposure time priority mode in which an exposure time in the inter-exposure zoom imaging is prioritized over the end angle of view, and the at least one processor ends the exposure of the inter-exposure zoom imaging in a case where the exposure time priority mode is set and the exposure time in the inter-exposure zoom imaging reaches the target exposure time before the angle of view of the zoom lens zoomed by the manual operation reaches the end angle of view” as currently claimed.
Claims 3-7 are allowable to due to their dependence on claim 2.
Claim 8 is allowable because the prior art of record fails to teach or suggest an imaging apparatus comprising: an user interface configured to set an imaging mode of inter-exposure zoom imaging and an end angle of view of the inter-exposure zoom imaging; and at least one processor configured to: end the exposure in the imaging element of the inter-exposure zoom imaging at least in a case where an angle of view of a zoom lens zoomed by a manual operation reaches the set end angle of view; and a display, wherein the user interface is further configured to set a target exposure time in the inter- exposure zoom imaging, and the at least one processor causes the display to display information indicating a relationship between a current exposure time with respect to the target exposure time and a current angle of view with respect to the end angle of view of the inter-exposure zoom imaging during the inter-exposure zoom imaging, in combination with the other elements of the claim.  The closest prior art of record, Li teaches a user interface which can set start and end angles of view as well as different types of inter-exposure zoom imaging techniques, however, Li does not disclose displaying display information indicating a relationship between a current exposure time with respect to the target exposure time and a current angle of view with respect to the end angle of view of the inter-exposure zoom imaging during the inter-exposure zoom imaging.  Therefore, the prior art of record fails to reasonably teach or suggest “wherein the user interface is further configured to set a target exposure time in the inter-exposure zoom imaging, and the at least one processor causes the display to display information indicating a relationship between a current exposure time with respect to the target exposure time and a current angle of view with respect to the end angle of view of the inter-exposure zoom imaging during the inter-exposure zoom imaging” as currently claimed.
Claims 9, 10 and 11 are allowable to due to their dependence on claim 8.
Claim 14 is allowable because the prior art of record fails to teach or suggest an imaging apparatus comprising: an user interface configured to set an imaging mode of inter-exposure zoom imaging and an end angle of view of the inter-exposure zoom imaging; and at least one processor configured to: end the exposure in the imaging element of the inter-exposure zoom imaging at least in a case where an angle of view of a zoom lens zoomed by a manual operation reaches the set end angle of view, wherein the at least one processor is further configured to receive the imaging instruction in association with the zoom operation of the zoom lens and starts the exposure of the inter- exposure zoom imaging, the user interface is further configured to set a start angle of view of the inter-exposure zoom imaging, and the at least one processor receives the imaging instruction by being triggered with the angle of view of the zoom lens that has reached the set start angle of view, and starts the exposure of the inter-exposure zoom imaging, in combination with the other elements of the claim.  The closest prior art of record, Ri in view of Kirigaya and further in view of Aoshima discloses an apparatus which performs zoom exposure and Ri teaches setting a start angle of view of the inter-exposure zoom imaging, however, the combination fails to reasonable teach or suggest “the user interface is further configured to set a start angle of view of the inter-exposure zoom imaging, and the at least one processor receives the imaging instruction by being triggered with the angle of view of the zoom lens that has reached the set start angle of view, and starts the exposure of the inter-exposure zoom imaging” as currently claimed.
Claim 13 is allowable due to its dependence on claim 14.
Claim 16 is a method variant of claim 2 and is allowable for reasons similar to those of claim 2.
Claims 17-20 are allowable due to their dependence on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696